                 Case 20-11602-BLS        Doc 83     Filed 08/07/20     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                             Chapter 11

 FACTOM, INC.,                                      Case No. 20-11602 (BLS)

                          Debtor.                   Re: D.I. 73



                 ORDER (A) TERMINATING CURRENT CONFIRMATION
               DATES AND DEADLINES, AND (B) SCHEDULING ADJOURNED
               CONFIRMATION HEARING, SETTING RELATED DEADLINES
                  AND APPROVING FORM OF BALLOTS AND NOTICE

          Upon the Debtor’s motion for an order (a) terminating the confirmation dates and deadlines

fixed under the Order Establishing Confirmation Hearing, Setting Related Deadlines and

Approving the Form of Ballot and Notice, entered July 16, 2020 [D.I. 64] (“Initial Order”); (b)

fixing, pursuant to Rule 2002 and Interim Rule 3017.2, a Voting Record Date, Mailing Deadline,

Voting Deadline, Objection Deadline, Tabulation Deadline and Confirmation Hearing (each as

defined in the motion), in each case in respect of the Debtor’s Second Amended Chapter 11 Plan

of Reorganization, filed July 29, 2020 [D.I. 70] (“Second Amended Plan”); (c) approving the

Debtor’s proposed form of Ballots and Notice of the Confirmation Hearing, Voting Deadline and

Objection Deadline, in the form annexed to the motion; and (d) treating the motion as the Debtor’s

report under Bankruptcy Code section 1188(c); now, therefore, it is hereby:

          ORDERED, that the motion is granted as provided herein; and it is further

          ORDERED, that the confirmation dates and deadlines fixed under the Initial Order are

hereby terminated; and it is further

          ORDERED, that the Court hereby fixes the following confirmation dates and deadlines in

their stead:
                 Case 20-11602-BLS        Doc 83     Filed 08/07/20     Page 2 of 3



                       Event                                              Date
 Voting Record Date                                 Date of entry of this Order

 Mailing Deadline                                   Three days after date of entry of this Order

 Voting Deadline                                    August 19, 2020

 Objection Deadline                                 August 19, 2020

 Tabulation Deadline                                August 21, 2020

 Deadline to file Brief or Affidavits in Support August 23, 2020
 of Confirmation
 Confirmation Hearing                            August 26, 2020, at 2:00 p.m.


; and it is further

        ORDERED, that the form of Ballots and Notice annexed to the motion are hereby

approved; and it is further

        ORDERED, scheduled General Unsecured Claims (defined in the Second Amended Plan)

not marked contingent, unliquidated or disputed and filed proofs of claim asserting General

Unsecured Claims shall be allowed solely for voting purposes in the amount scheduled or filed,

and un-filed rejection damages claims shall be allowed solely for voting purposes in the amount

of $1; and it is further

        ORDERED, that Interests (as defined in the Second Amended Plan) shall be allowed for

voting purposes in the respective amounts of fully diluted shares set forth in the Debtor’s list of

equity security holders, filed pursuant to Rule 1007(a)(3); and it is further

        ORDERED, that on or before the Mailing Deadline the Debtor shall transmit by first

class mail a copy of the Plan, Notice and the applicable form of Ballot, together with a postage

prepaid return envelope, to all holders of General Unsecured Claims and Interests that have been

allowed for voting purposes, and a copy of the Plan and Notice to all other creditors, all persons
                Case 20-11602-BLS       Doc 83     Filed 08/07/20     Page 3 of 3



listed on the Del. Bankr. L.R. 2002-1(c) service list, the Subchapter V Trustee and the United

States Trustee; and it is further

        ORDERED, that service of the Plan, Notice and Ballot as provided herein comports

with the applicable Bankruptcy Rules including Interim Rule 3017.2, and is good and sufficient;

and it is further

        ORDERED, that notwithstanding anything to the contrary herein, the Debtor shall have no

obligation to mail or otherwise transmit documents to an address, as to which a prior mailing has

been returned by the United States Postal Service as undeliverable.




Dated: August 6th, 2020 Wilmington,       BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Delaware                                  JUDGE
